UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1409


SHIRWA ALI GAAS,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 19, 2021                                      Decided: January 4, 2022


Before MOTZ and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Marc Sequinót, SEGUINÓT & ASSOCIATES, PC, Fairfax, Virginia, for Petitioner. Brian
Boynton, Assistant Attorney General, Sabatino F. Leo, Assistant Director, Margot L.
Carter, Senior Litigation Counsel, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shirwa Ali Gaas, a native and citizen of Somalia, petitions for review of an order of

the Board of Immigration Appeals (Board) dismissing his appeal from the immigration

judge’s (IJ) decision denying his application for a waiver of inadmissibility under

Immigration and Nationality Act § 212(h), 8 U.S.C. § 1182(h)(1). The Board affirmed the

IJ’s finding that Gaas did not establish that his removal would cause an exceptional and

extremely unusual hardship under 8 C.F.R. § 1212.7(d). The Board also affirmed the IJ’s

alternate finding that Gaas was ineligible for a waiver of inadmissibility as a matter of

discretion. We dismiss the petition for review.

       Gaas asserts that 8 C.F.R. § 1212.7(d) does not apply to a waiver of inadmissibility

under 8 U.S.C. § 1182(h)(1)(A). We need not decide that question. Gaas does not

challenge the Board’s alternate dispositive finding that his application for a waiver would

be denied as a matter of discretion and has abandoned that claim. See Suarez-Valenzuela v.

Holder, 714 F.3d 241, 248-49 (4th Cir. 2013) (failure to raise claim in opening brief

triggers abandonment of that claim, citing Fed. R. App. P. 28(a)(9)); see also Boggala v.

Sessions, 866 F.3d 563, 570 (4th Cir. 2018) (declining to review application of § 1212.7(d)

because Boggala did not challenge the discretionary denial of relief).

       Accordingly, we dismiss the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                   PETITION DISMISSED



                                             2